Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 Drawings  objected to  Figure 1   the  stop surface   14  is  not  clearly  shown  This  could be corrected by an added view  of  the   end  of  arm  13  on  replacement drawing                          The drawings  are  also too light for clear understanding   see  figure  2   Replacement drawings  with darker  linework   should be submitted
      Abstract  lines  3 4   suggest  change    --locking and  releasing --- to ---blocking release  of---   line  8                        ---  securing  unit --- seems incorrect   should  it  be --- plug connector ---
Suggest  addition  of  term   --- CPA---   to abstract  and/or  spec   see  Kunkle  patent  abstract
Claim  3 ,  15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These  claims   are  unclear  and  do not appear  readable on the disclosed  device   Clarification  with use of  fig numbers and numerals required 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims  3  12  15  features  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim  3  actuating section   23  appears  centered  rather than to side Claim 12  numeral  28  present  but  protrusion  not seen Claim  15  limitations  unclear  and as best understood   not seen in drawings 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims   1  2  3   7   8  9-13  and  15  is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wilber 826.
Wilber  figure 1  includes  plug 10  with latch arm 62  a  mating connector  11  to receive the plug   with the latch arm engaged to a   latch receiver 70  and in a  rest position   ,   a securing unit (cpa)  12   which is used to  block release of the latch arm  when the  connectors are in locked position  and also has a release position   The  securing  unit  has a base part  at  20  and a  securing arm  24 with a stop surface  25   to engage  a  stopper element  52   to block movement of   securing  unit  12   a deflection chamfer  39    the mating connector having  a counterstop element 78  that is to engage the deflection chamfer 39  to deflect the securing arm  as the plug and  mating connector are mated   to offset the  stop surface from the stopper element and allow movement of  the securing unit 
Claium 2   central plane  seen in  fig ra  at lines  6b    Claim3  note actuating section  64  which appears  central located   but  obvious to offset it to side  such change producing no stated new result   and  would   lessen size    Claims  7  8   stopper ans securing arm are on one side of central plane   and stopper 52 and actuator 65 are offset       Claims  9  10 such angles are shown   in  figure 6a Claim 11  relationship shopwn in figure  4b   Claim 12  note protrusions  under arm  section  66   Claim  13  locking arm  readable  as in rest position  when  plug in locked position   Claim  15  features  as best understood seen  In figure 6a  release position
Claim(s)  4  is is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilber in view of Narama  625
Wilber device lacks  a  securing bracket     Narama  figure 3A  at  27 includes such a bracket    Therefor obvious  to use such feature in Wilber  to prevent damage to the latch arm 
Claim  5   6  and  14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 .




   


Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.SPE  TC  Patel  571  272  2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832